                  Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 1 of 9
 $2$ 5HY 6XESRHQDWR7HVWLI\DWD'HSRVLWLRQLQD&LYLO$FWLRQ


                                         81,7('67$7(6',675,&7&2857
                                                                               IRUWKH
                                                      Southern District of New York
                                                        BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                             Antoine Ross
                                 3ODLQWLII
                                    Y                                                   &LYLO$FWLRQ1R    16 Civ. 6704-PAE-KNF
                     Captain Dion Willis, et al.

                               'HIHQGDQW

                               68%32(1$727(67,)<$7$'(326,7,21,1$&,9,/$&7,21
         New York City Department of Correction c/o Office of Corporation Counsel
 7R     100 Church Street
         New York, NY 10007
                                                          1DPHRISHUVRQWRZKRPWKLVVXESRHQDLVGLUHFWHG

      ✔7HVWLPRQ\<28$5(&200$1'('WRDSSHDUDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWRWHVWLI\DWD
      u
 GHSRVLWLRQWREHWDNHQLQWKLVFLYLODFWLRQ,I\RXDUHDQRUJDQL]DWLRQ\RXPXVWGHVLJQDWHRQHRUPRUHRIILFHUVGLUHFWRUV
 RUPDQDJLQJDJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQ\RXUEHKDOIDERXWWKHIROORZLQJPDWWHUVRU
 WKRVHVHWIRUWKLQDQDWWDFKPHQW
See Exhibit A
          
  3ODFH MoloLamken LLP                                                                   'DWHDQG7LPH
            430 Park Avenue                                                                                 07/15/2020 9:00 am
            New York, NY 10022                   [Or by remote means]

           7KHGHSRVLWLRQZLOOEHUHFRUGHGE\WKLVPHWKRG                      Stenographically and by video

       u 3URGXFWLRQ<RXRU\RXUUHSUHVHQWDWLYHVPXVWDOVREULQJZLWK\RXWRWKHGHSRVLWLRQWKHIROORZLQJGRFXPHQWV
         HOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWVDQGPXVWSHUPLWLQVSHFWLRQFRS\LQJWHVWLQJRUVDPSOLQJRIWKH
         PDWHULDO




        7KHIROORZLQJSURYLVLRQVRI)HG5&LY3DUHDWWDFKHG±5XOH F UHODWLQJWRWKHSODFHRIFRPSOLDQFH
 5XOH G UHODWLQJWR\RXUSURWHFWLRQDVDSHUVRQVXEMHFWWRDVXESRHQDDQG5XOH H DQG J UHODWLQJWR\RXUGXW\WR
 UHVSRQGWRWKLVVXESRHQDDQGWKHSRWHQWLDOFRQVHTXHQFHVRIQRWGRLQJVR

 'DWH        06/19/2020
                                    &/(5.2)&2857
                                                                                            25
                                                                                                                /s/ Sara E. Margolis
                                             6LJQDWXUHRI&OHUNRU'HSXW\&OHUN                                  $WWRUQH\¶VVLJQDWXUH

 7KHQDPHDGGUHVVHPDLODGGUHVVDQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ QDPHRISDUW\
 Plaintiff Antoine Ross                                                  ZKRLVVXHVRUUHTXHVWVWKLVVXESRHQDDUH
Sara E. Margolis, MoloLamken LLP, 430 Park Avenue, New York, NY 10022 / smargolis@mololamken.com /
(212) 607-8172
                                1RWLFHWRWKHSHUVRQZKRLVVXHVRUUHTXHVWVWKLVVXESRHQD
 ,IWKLVVXESRHQDFRPPDQGVWKHSURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVDQRWLFH
 DQGDFRS\RIWKHVXESRHQDPXVWEHVHUYHGRQHDFKSDUW\LQWKLVFDVHEHIRUHLWLVVHUYHGRQWKHSHUVRQWRZKRPLWLV
 GLUHFWHG)HG5&LY3 D  
                 Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 2 of 9
$2$ 5HY 6XESRHQDWR7HVWLI\DWD'HSRVLWLRQLQD&LYLO$FWLRQ 3DJH

&LYLO$FWLRQ1R 16 Civ. 6704-PAE-KNF

                                                      3522)2)6(59,&(
                       7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3

         ,UHFHLYHGWKLVVXESRHQDIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\
RQ GDWH                       

          u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGLQGLYLGXDODVIROORZV


                                                                                      RQ GDWH                      RU

          u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH
                                                                                                                                   

          8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
          WHQGHUHGWRWKHZLWQHVVWKHIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                   

         IRUWUDYHODQG
0\IHHVDUH                                                                             IRUVHUYLFHVIRUDWRWDORI   0.00    


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                             6HUYHU¶VVLJQDWXUH



                                                                                           3ULQWHGQDPHDQGWLWOH




                                                                                             6HUYHU¶VDGGUHVV

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




         Print                          Save As...                  Add Attachment                                         Reset
                 Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 3 of 9

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 4 of 9




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


ANTOINE ROSS,

                       Plaintiff,

               v.                                     Civil Action No. 16 Civ. 6704-PAE-KNF

CAPTAIN DION WILLIS, et al.

                       Defendants.



                                           EXHIBIT A

       Pursuant to Rules 45 and 30(b)(6) of the Federal Rules of Civil Procedure, Plaintiff

Antoine Ross, by and through his counsel of record, will take the testimony, on oral examination,

of the New York City Department of Correction. The New York City Department of Correction

shall designate one or more witness(es) knowledgeable to testify on its behalf with respect to

each of the subject matters set forth below.

                            DEFINITIONS AND INSTRUCTIONS

       1.       “Correction officer” means any person employed by or performing duties on

behalf of the New York City Department of Correction, including any person performing duties

at the Otis Bantum Correctional Center.

       2.       “DOC” means the New York City Department of Correction.

       3.       “Policy” means any official or unofficial policy issued by, permitted by, or

applicable to the New York City Department of Correction, including without limitation any

policy specific to the Otis Bantum Correctional Center.




                                               1
     Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 5 of 9




       4.      “Procedure” means any official or unofficial procedure required by,

recommended by, prohibited by, or applicable to the New York City Department of Correction,

including without limitation any procedure specific to the Otis Bantum Correctional Center.

       5.      “Practice” means any official or unofficial practice of or applicable to the New

York City Department of Correction, including without limitation any practice specific to the

Otis Bantum Correctional Center.

       6.      “Relating to” means directly or indirectly, in whole or in part, concerning,

constituting, evidencing, recording, reflecting, substantiating, describing, summarizing,

identifying, or referring to in any way.

       7.      The conjunctions “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the subject all responses that might

otherwise be construed to be outside of its scope.

       8.      The use of the singular form of any word includes the plural and vice versa.

                                       DEPOSITION TOPICS

       1.      DOC’s policies, procedures, and practices in effect on June 14, 2016, relating to

the use of force by correction officers against inmates, including without limitation:

               a.      Policies, procedures, or practices for training correction officers about the

                       use of force, including how to use force, when force is appropriate, the

                       types of force to be used, the consideration of alternatives to the use of

                       force, and the consideration of an inmate’s health;

               b.      Policies, procedures, or practices to be followed or “required steps” to be

                       taken before the use of force, or when a correction officer anticipates the

                       use of force;



                                                 2
     Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 6 of 9




               c.      Policies, procedures, or practices relating to the consideration, attempt, or

                       use of alternatives to the use of force, including the use of mental health

                       professionals, extraction teams, or de-escalation strategies; and

               d.      Policies, procedures, or practices relating to the consideration of an

                       inmate’s health before using force against that inmate, including whether

                       and how an inmate’s health would preclude or limit the use of force and

                       any requirement or recommendation to check for an inmate’s “contra

                       indicators” before using force.

       2.      DOC’s policies, procedures, and practices in effect on June 14, 2016, relating to

the use of probe teams or extraction teams, including the situations in which the use of such

teams is recommended or required.

       3.      DOC’s policies, procedures, and practices in effect on June 14, 2016, relating to

the recording, use, or preservation of cameras, camera footage, or other audio or video recording

devices by correction officers in the course of their duties, including without limitation:

               a.      The recording, use, or preservation of cameras, other recording devices, or

                       camera footage in connection with cell extractions, probe teams, uses of

                       force, or anticipated uses of force;

               b.      Which correction officers are recommended or required to use cameras or

                       other recording devices;

               c.      The proper use of cameras and other recording devices, including any

                       requirement or recommendation that the camera’s view be unobstructed or

                       that the recording capture the inmate or correction officers that are the




                                                  3
     Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 7 of 9




                      subject of the video recording or who are reasonably anticipated to be

                      involved in the use of force or anticipated use of force;

               d.     The situations in which correction officers are recommended or required

                      to use cameras or other recording devices; and

               e.     The types of cameras or other recording devices permitted, suggested,

                      required, or prohibited to be used.

       4.      DOC’s policies, procedures, and practices in effect on June 14, 2016, relating to

the use of chemical agents against inmates, including without limitation:

               a.     Policies, procedures, and practices relating to when the use of chemical

                      agents is permitted or appropriate, including without limitation:

                      i.   The consideration of correction officer safety in the decision to use

                           chemical agents on inmates;

                     ii.   The types of chemical agents used or permitted, recommended, or

                           required to be used; and

                    iii.   Directives applicable to the use of chemical agents, including without

                           limitation Directive 4510R-H IV. Guidelines A.1 and Directive

                           5OOR-C IV. C;

               b.     Policies, procedures, and practices for training correction officers on the

                      use of chemical agents, including policies, procedures, or practices

                      relating to the distance from the inmate chemical agents may be used, the

                      use of chemical agents in confined spaces, and the use of chemical agents

                      on inmates’ faces;




                                                4
     Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 8 of 9




               c.     Policies, procedures, and practices limiting or precluding the use of

                      chemical agents on certain inmates for health or safety reasons;

               d.     Policies, procedures, and practices relating to the treatment or care of

                      persons exposed to chemical agents, including without limitation the use

                      of decontamination showers; and

               e.     Policies, procedures, and practices relating to correction officers’ gear or

                      equipment to be worn or used when chemical agents are used.

       5.      DOC’s policies, procedures, and practices in effect on June 14, 2016, for

producing inmates to court, including policies, procedures, or practices applicable when an

inmate refuses to be produced to court.

       6.      DOC’s policies, procedures, and practices in effect on June 14, 2016, relating to

Use of Force Reports, including without limitation:

               a.     Which correction officers should generate Use of Force Reports;

               b.     By what means Use of Force Reports are generated, including without

                      limitation whether Use of Force Reports should be typed;

               c.     The time period within which Use of Force Reports should be generated

                      after the use of force;

               d.     The contents of Use of Force Reports;

               e.     The photographing of inmates in connection with Use of Force Reports;

                      and

               f.     Retention policies, procedures, and practices for Use of Force reports.

       7.      DOC’s policies, procedures, and practices in effect on June 14, 2016, relating to

the discipline of correction officers who violate DOC’s rules, regulations, guidelines, directives,



                                                5
     Case 1:16-cv-06704-PAE-KNF Document 117-2 Filed 07/13/20 Page 9 of 9




or similar requirements, including without limitation any progressive discipline policies in the

event of multiple violations.

Date: June 19, 2020
      Suffolk County, New York
                                            /s/ Sara Margolis
                                            Sara E. Margolis
                                            Lauren F. Dayton
                                            430 Park Avenue
                                            New York, NY 10022
                                            (212) 607-8172
                                            smargolis@mololamken.com
                                            ldayton@mololamken.com




                                               6
